Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Torriani et al (US 2003/0145933).
Regarding claim 1, Torriani discloses a sealing device for sealing edges of composite components comprising:
a strip feeder configured to apply a product to an edge of a component (tape 21 is fed from storage wheel 20 around guide rollers 22 and 23 onto the edge of panel 11); and 
an ultrasonic welding apparatus configured to integrally join the product to the edge of the component by ultrasonic welding (sonic head 24 with sonic actuator 25 apply ultrasonic energy to tape 21 and panel 11 to seal the components together – see Fig. 2).
Applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the 
Regarding claim 2, Torriani discloses the strip feeder comprises a reel configured to continuously feed the product, in a form of a strip, onto the edge of the component (tape 21 is fed from storage wheel 20 around guide rollers 22 and 23 onto the edge of panel 11).
The concepts of thermoplastic, semifinished product and cut edge of a composite fiber component have been fully considered, but are not given patentable weight in so far as they do not affect the structure of the claimed apparatus. (See MPEP §2115).
Regarding claim 3, Torriani discloses the strip and the edge of the component have a same width (tape 21 and side edge 13 of panel 11 are shown with the same width in Fig. 2).
The concepts of thermoplastic, semifinished product and cut edge of a composite fiber component have been fully considered, but are not given patentable weight in so far as they do not affect the structure of the claimed apparatus. (See MPEP §2115).
Regarding claim 4, the concept of the thermoplastic, semifinished product comprises a strip made of polyether ketone, polyether ether ketone, polyether ketone ketone, polypheylene sulfide, polyetherimide, acrylonitrile butadiene styrene, 
Regarding claim 6, the concept of the composite fiber component is a carbon fiber-reinforced plastic component has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).
Regarding claim 7, the concept of on the cut edge, the fibers are exposed has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torriani et al (US 2003/0145933) as described above in view of Schroth et al (US Patent 8,905,291).
Regarding claim 5, Torriani does not disclose the rotating sonotrode as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Schroth.

It would have been obvious to one having ordinary skill in the art to employ a rotating sonotrode, as taught by Schroth, in the apparatus of Torriani in order to provide the predictable result of applying pressure while ultrasonically welding to create a strong bond.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745